Citation Nr: 0615242	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a low back disorder 
characterized by L-5 spondylolysis with grade II 
spondylolisthesis of L-5/S1, with bilateral neuroforaminal 
encroachment, greater on the right than the left at L-5/S-1, 
and mild degenerative changes.

2.  Entitlement to an initial evaluation for service- 
connected thoracic spine disorder characterized as scoliosis 
with pain in excess of 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1958, 
and from August 1958 to April 1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran and his wife provided testimony before a Veterans 
Law Judge at the RO in March 2004, of which a transcript is 
of record.

During the course of the current appeal, the RO granted 
service connection for chronic right medial and lateral 
epicondylitis, and assigned a 10 percent rating; chronic neck 
condition with myofascial stiffness, and assigned a 10 
percent rating; and chronic right ankle strain, residuals of 
fracture of the distal fibula, and assigned a noncompensable 
rating.

The case was remanded by the Board in September 2004.  

Issue #2 is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending issue #1 on appeal.

2.  Evidence of record and medical opinion establish that the 
veteran's low back disorder cannot be reasonably dissociated 
from the in-service symptoms and/or his other service-
connected spine problems with bilateral radiculopathy into 
the lower extremities.


CONCLUSION OF LAW

A chronic low back disorder characterized by L-5 
spondylolysis with grade II spondylolisthesis of L-5/S1, with 
bilateral neuroforaminal encroachment, greater on the right 
than the left at L-5/S-1, and mild degenerative changes is 
due to service or cannot be dissociated from service-
connected disabilities.  38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. 
§§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

During the course of the current appeal, many changes have 
taken place with regard to the duty to assist appellants and 
related matters with regard to evidence and notice.  However, 
based on the evidence of record in this case, and the 
development that has taken place, the Board is satisfied that 
all due process has been fulfilled, that the veteran has been 
fully apprised of his rights and obligations, and has been 
assisted to the extent that the record is sufficient and 
fully supports the decision rendered herein with regard to 
issue #1, and that he is not in any way prejudiced thereby.
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Even when a disability is not initially manifested during 
service or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 2002 & Supp. 2005); 38 C.F.R. 3.303(d) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Under VA laws and regulations, some disorders which are 
considered congenital and developmental in nature are not 
usually deemed compensable diseases for VA purposes.  38 
C.F.R. § 3.303(c) (2005). 

However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  See VAOPGCPREC 82-90 (July 18, 
1990).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2005). It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Factual Background and Analysis

As noted in the 2004 Board decision, the veteran argues that 
he fell during his many years on submarines and injured his 
low back.  While records show that he had at least one other 
fall, the service medical records do not confirm that 
specific allegation; however, in general, records for his 
submariner period are limited. 

The veteran now has numerous service-connected problems as 
delineated above, much of which has been granted during the 
pendency of this appeal.

At the time of the prior Board decision, the Board concluded 
that it was unclear from the evidence then in the file as to 
when the veteran first developed low back problems and by 
what they were then manifested.

A VA examiner in March 2002 stated that there was no evidence 
that his current low back problems were due to inservice 
injuries.  No opinion was provided as to what, if any, 
relationship his low back complaints might have with any 
other complaints.

An extensive evaluation in October 2002 by a private 
neurological specialist reflected that the veteran was found 
to have complaints of low back pain with right leg symptoms.  
He had undergone a magnetic resonance imaging (MRI) in July 
2002.  In addition to the low back problems characterized by 
L-5 spondylolysis with grade II spondylolisthesis of L-5/S1, 
with bilateral neuroforaminal encroachment, greater on the 
right than the left at L-5/S-1, and mild degenerative 
changes, she specifically identified, on X-ray, the presence 
of "disc desiccation and mildly decreased disc height at 
every disc in the lumbar and lower thoracic spine".  

Pursuant to the Board's 2004 remand, a neurological 
evaluation was undertaken in April 2005.  The complete report 
is of record.  The examiner's conclusions were as follows:

1.  Low back pain, by history, secondary 
to trauma in 1955.

2.  Right lumbosacral radiculopathy, 
symptoms of which did not develop by 
history up until 1969.  These symptoms 
might correlate with the right 
neuroforaminal stenosis at L-5/S-1 seen 
on MRI scan, and could be of degenerative 
or aging origin and not necessarily 
related to trauma, which was many years 
prior.

3.  MRI scan showing degenerative changes 
as detailed without a specific fracture 
or other changes which might identity 
this as definitely being related to 
trauma per se.

4.  Musculoskeletal and dorsal pain, by 
history secondary to trauma in 1962.

5.  Lower thoracic levoscoliosis.

A special orthopedic evaluation was also undertaken in April 
2005, a comprehensive report from which is also of record.  
The examiner noted the history of injury in service and the 
other service-connected disabilities.  He concluded, in 
pertinent part, as follows:

1.  The thoracic and lumbar spine has a 
history of symptoms starting in military 
and continuing.  Spondylolisthesis has 
been diagnosed at low back.  Disc 
degeneration has progressed at thoracic 
and lumbar spine.  Continued symptoms are 
diagnosed as chronic muscular strain 
superimposed on developmental and 
degenerative instability.  The 
developmental instability is a slight 
scoliosis, as well as the 
spondylolisthesis.  There is evidence of 
some lumbar nerve root irritation on the 
right, but there has not been any 
reliable evidence of lumbar nerve root 
impairment so far.

2.  Back symptoms are probably worsened 
by chronic tension and/or depression.

Prognosis: He will probably continue to 
have bothersome symptoms in the back.  
These might gradually become more severe 
at low back.

The examiner further noted that after reviewing the claims 
file and all other records, it was noted as follows:

1...Service medical records had at least 
one episode of neck pain.  There is a 
mention of scoliosis in thoracic spine in 
these records.

2.  This veteran has subjective symptoms 
listed above.  Decreasing flexion of the 
back by 25 degrees would represent these 
symptoms in the back.  He also has flare-
up problems.  Decreasing flexion of the 
back by 30 degrees would represent the 
flare-ups.

He noted that he had been asked to comment on the lumbar 
spine problems now versus his situation in the military.  The 
examiner opined as follows:

3.  The veteran says there was some low 
back pain in military, although it was 
usually worse in the thoracic spine.  He 
recalls pain at low back at one year 
after military also and this has 
continued.  He denied being totally well 
at low back for even three months since 
leaving military.  He denies any injuries 
or Workman's' Compensation on the lumbar 
spine since leaving military.  Based on 
this history and today's examination, it 
is my opinion that the present low back 
symptoms are a continuation of problems 
that started in military.  Also, right 
lower extremity radicular symptoms have 
been considered to be service connected - 
these radicular symptoms are from the 
lumbar spine and therefore the lumbar 
spine has to be service connected if the 
right lower extremity radicular symptoms 
are service connected.  Considering all 
these bits of information, I think it is 
much more likely than not that his low 
back symptoms are related to military and 
are a continuation of the symptoms he had 
in the military.  Upper back symptoms 
also relate to military and have 
apparently already been considered as 
service connected.  Spondylolisthesis at 
low back is developmental and was present 
before military.  However, the 
spondylolisthesis was never symptomatic 
until military.  Spondylolisthesis is 
probably not the most severe problem at 
low back.  I think he would be having low 
back pain even if he did not have the 
spondylolistheis.  (emphasis added) 

He further opined that the current degenerative changes are 
related to the present symptoms and to the back pain 
symptoms.

He also provided opinions with regard to alternative options, 
i.e., aggravation of symptoms by various factors.   

Based on the aggregate evidence of record, and the articulate 
and concise medical opinions now of record, the Board 
concludes that a doubt is raised in this case which must be 
resolved in the veteran's favor.  

Service connection for a low back disorder characterized by 
L-5 spondylolysis with grade II spondylolisthesis of L-5/S1, 
with bilateral neuroforaminal encroachment, greater on the 
right than the left at L-5/S-1, and mild degenerative 
changes, is granted.
ORDER

Service connection for a low back disorder characterized by 
L-5 spondylolysis with grade II spondylolisthesis of L-5/S1, 
with bilateral neuroforaminal encroachment, greater on the 
right than the left at L-5/S-1, and mild degenerative 
changes, is granted.

REMAND

With regard to issue #2, since the veteran contests the 
disability evaluation that was assigned following the grant 
of service connection, this matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

With the grant herein of service connection for a low back 
disorder characterized by L-5 spondylolysis with grade II 
spondylolisthesis of L-5/S1, with bilateral neuroforaminal 
encroachment, greater on the right than the left at L-5/S-1, 
and mild degenerative changes, the nature of the compensation 
paid for that characterized in issue #2 may well be altered.  
More importantly, they must be addressed together and in the 
context of all other now service-connected disabilities.

Under Court mandated guidelines, the veteran is entitled to a 
recapitulation of all evidence required to support his case, 
all pertinent regulations, and current medical findings on 
which to reach the conclusions.  See, i.e., Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, the clinical and medical expert analyses 
reached pursuant to the Board's 2004 remand appear to have 
changed the descriptions of the substantive nature of the 
disabilities.  

And additional alternative Codes for rating the pertinent now 
service-connected disabilities are clearly available.

The veteran is entitled to all due process and the benefits 
of all available evidence.  He is also entitled to know all 
that is required for increased compensation for each of his 
disabilities, and the various factors which may play a role 
therein.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If he has 
any 
additiona
l 
evidence 
with 
regard to 
any of 
his now 
service-
connected 
disabilit
ies, he 
should be 
asked to 
provide 
it.  The 
RO should 
assist as 
required.

2.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
it is 
felt that 
additiona
l VA 
examinati
ons are 
required 
in order 
to reach 
an 
equitable 
assessmen
t of all 
of his 
service-
connected 
disabilit
ies, 
individua
lly and 
as they 
interrela
te to one 
another, 
such 
should be 
scheduled
.  

Otherwise
, the RO 
should 
reevaluat
e the 
case 
based on 
all 
pertinent 
guideline
s and 
Codes, to 
include 
the 
tenets of 
Fenderson
; and if 
the 
decision 
remains 
unsatisfa
ctory to 
the 
veteran, 
a SSOC 
should be 
prepared, 
and he 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


